 Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 1 of 31 PageID 1




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

                                            CASE NO.:

OSIEL BARAZAL,
LIVAN BARAZAL,
and other similarly situated individuals,

        Plaintiffs

v.

PRO-SEAL USA, INC.,
SPRAY FOAM AMERICA LLC,
LONNIE BECUDE, and
JENNIFER L. LAWRENCE, individually,

      Defendants.
___________________________________/

                                      COMPLAINT
                          (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

        COME NOW the Plaintiffs OSIEL BARAZAL and LIVAN BARAZAL, by and through

the undersigned counsel, and hereby sue Defendants PRO-SEAL USA, INC., SPRAY FOAM

AMERICA LLC, LONNIE BECUDE, and JENNIFER L. LAWRENCE individually, and allege:

     1. This is an action to recover money damages for unpaid regular and half-time overtime

        wages under the laws of the United States. This Court has jurisdiction pursuant to Title 28

        U.S.C. § 1337 and by Title 29 U.S.C. § 201-219, § 216(b), the Fair Labor Standards Act,

        “the Act”, (Section 216 for jurisdictional placement).

     2. Plaintiffs OSIEL BARAZAL and LIVAN BARAZAL are residents of Collier County,

        within the jurisdiction of this Honorable Court. The Plaintiffs are covered employees for

        purposes of the Act.




                                            Page 1 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 2 of 31 PageID 2




 3. Corporate Defendant PRO-SEAL USA, INC. (hereinafter PRO-SEAL USA, or Defendant)

    is a Florida corporation that has a place of business within the jurisdiction of this Court.

    At all times, Defendant was and is engaged in interstate commerce. Defendant is the

    employer of Plaintiffs and others similarly situated within the meaning of Section 3(d) of

    the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

 4. Defendant SPRAY FOAM AMERICA LLC, (hereinafter SPRAY FOAM AMERICA,

    “Successor in Interest”, or Defendant) is the “Successor in Interest” of PRO-SEAL USA.

    SPRAY FOAM AMERICA is the “Successor Employer” of Plaintiff within the meaning

    of Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

 5. The individual Defendant LONNIE BECUDE was and is now, the owner/officer and

    manager of Defendant Corporation PRO-SEAL USA. Defendant LONNIE BECUDE is

    the employer of Plaintiffs and others similarly situated within the meaning of Section 3(d)

    of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

 6. The individual Defendant JENNIFER L. LAWRENCE was the manager of Defendant

    Corporation PRO-SEAL USA, and now she is the owner/partner and manager of successor

    in interest corporation SPRAY FOAM AMERICA. JENNIFER L. LAWRENCE is the

    employer of Plaintiffs and others similarly situated within the meaning of Section 3(d) of

    the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

 7. All the actions raised in this complaint took place in Collier County Florida, within the

    jurisdiction of this Court.

                     ALLEGATIONS COMMON TO ALL COUNTS

 8. This cause of action is brought by Plaintiffs OSIEL BARAZAL and LIVAN BARAZAL

    as a collective action to recover from the Defendants overtime compensation liquidated



                                       Page 2 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 3 of 31 PageID 3




    damages, and the costs and reasonable attorney’s fees under the provisions of Fair Labor

    Standards Act, as amended, 29 U.S.C. § 201 et seq (the “FLA or the “ACT”) on behalf of

    Plaintiff, and all other current and former employees similarly situated to Plaintiff (“the

    asserted class”) who worked more than forty (40) hours during one or more weeks on or

    after June 2017 (the “material time”) without being compensated overtime wages pursuant

    to the FLSA.

 9. Corporate Defendant PRO-SEAL USA is a construction company specialized in spray

    foam and fiberglass insulation. Defendant maintains a place of business at 2960 Golden

    Gate Blvd w. Naples, FL 34120, where both Plaintiffs worked. For Spray

 10. At all times pertinent to this Complaint, Defendant PRO-SEAL USA was engaged in

    interstate commerce as defined by §3 (r) and 3(s) of the Act, (29 U.S.C. § 203(r) and

    203(s)). Defendant is a construction company, which provides insulation services to the

    construction industry. Defendant sells and/or markets its services to customers throughout

    the United States. At all times Defendant had more than two employees regularly engaged

    in interstate commerce The Employer/Defendant obtains and solicits funds from non-

    Florida sources, accepts funds from non-Florida sources, uses the instrumentalities and

    channels of interstate commerce. Upon information and belief, the annual gross revenue of

    the Employer/Defendant was always material hereto over $500,000 per annum.

    Defendant’s business activities involved those to which the Fair Labor Standards Act

    applies. Therefore, there is FLSA enterprise coverage.

 11. Plaintiffs and those similarly situated individuals were employed by an enterprise engaged

    in interstate commerce and they performed activities in furtherance of an enterprise

    engaged in interstate commerce. Also, the Plaintiffs handled and worked on goods and


                                       Page 3 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 4 of 31 PageID 4




    materials that were moved in interstate commerce at any time of the business. Therefore,

    there is FLSA individual coverage. Therefore, there is individual coverage.

 12. The Defendants PRO-SEAL USA and LONNIE BECUDE employed Plaintiffs OSIEL

    BARAZAL and LIVAN BARAZAL, as non-exempted, full-time, hourly construction

    employees.

 13. Defendants employed Plaintiffs OSIEL BARAZAL and LIVAN BARAZAL at different

    times and periods and paid them at different hourly rates, but both Plaintiffs were subjected

    to the same unlawful employment practices, and they were not paid for all their overtime

    hours at the rate of time and a half their regular rate.

 14. Plaintiffs were full-time, hourly employees working 6 days per week, more than 40 hours

    every week. Nevertheless, the Defendants did not compensate the Plaintiffs for the

    overtime hours worked appropriately.

 15. Plaintiff worked 6 days per week an average of 93 hours, but they were paid for an average

    of 60 hours at their regular rate. The 33 remaining overtime hours were not paid at any

    rate, not even the minimum wage rate.

 16. The Plaintiffs did not clock-in-and out, but the Defendants were able to keep track of the

    number of hours worked by the Plaintiffs and other similarly situated individuals. The

    Plaintiffs were closely supervised by the owner of the business.

 17. Therefore, during the relevant period Defendants willfully failed to pay Plaintiffs for

    overtime wages at the rate of time and one-half their regular rate for every hour that they

    worked over forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of

    1938 (29 U.S.C. 207(a)(1)).




                                         Page 4 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 5 of 31 PageID 5




 18. Plaintiffs were paid bi-weekly with checks and cash without paystubs providing basic

    information like the number of days worked every week, employees’ taxes withheld, etc.

 19. The plaintiffs complained multiple times about the unpaid overtime hours to the owner of

    the business LONNIE BECUDE.

 20. As a result of their complaints, the Plaintiffs were fired the same day by the Defendants.

 21. At the time of their termination Defendants owed Plaintiff OSIEL BARAZAL 2 weeks of

    work, and the Defendants owed Plaintiff LIVAN BARAZAL, 1 week of work, plus the

    reimbursement of $200.00, that the Plaintiff spent from his own money to buy supplies.

 22. Plaintiffs do not have time and payment records, but they are going to provide a good faith

    estimate of unpaid overtime hours based on their best recollection. Upon discovery, the

    Plaintiffs are going to amend their Statement of Claim accordingly.

 23. Successor Liability Allegations. –

    Previously to the institution of the present action, Plaintiffs OSIEL BARAZAL and LIVAN

    BARAZAL tried to recover their unpaid overtime wages by filing in this Honorable Court

    an FLSA lawsuit, Case No.20-cv-00467, dated June 30, 2020.                 After settlement

    negotiations, the parties reached an agreement, a Joint Stipulation of Dismissal (DE 21),

    was filed on or about December 18, 2020, and this Court Dismissed with Prejudice the case

    and closed the file (DE 23) on December 21, 2020 .

 24. However, Defendants PRO-SEAL USA and LONNIE BECUDE breached the terms of the

    Settlement Agreement executed on December 18, 2020, and never paid Plaintiffs their

    wages as stipulated and agreed.

 25. Instead, sometime during litigation, Defendants PRO-SEAL USA and LONNIE BECUDE




                                          Page 5 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 6 of 31 PageID 6




     transferred their assets to SPRAY FOAM AMERICA and are no longer doing business

    under the name of PRO-SEAL USA, they are performing business under the name of

    SPRAY FOAM AMERICA.

 26. SPRAY FOAM AMERICA was incorporated on or about October 14, 2020. “Successor in

    Interest” SPRAY FOAM AMERICA registered as officer/manager Jeniffer L. Lawrence,

    who also performed as comptroller and/or accountant/ manager of PRO-SEAL USA.

    Defendant Lonnie Becude is not a member of the new corporation, but he continues

    running operations and he maintains total financial and operational control of the business.

 27. All these events took place after the institution of the first lawsuit (June 30, 2020).

 28. After the alleged transfer of assets, continued performing business under the name of

    “SPRAY FOAM AMERICA” as usual, without any changes.

 29. There was an absolute continuity of business operation after “Successor in Interest”

    SPRAY FOAM AMERICA took over or began to operate SPRAY FOAM AMERICA.

    Successor in Interest SPRAY FOAM AMERICA 1) used the same facilities; 2) used the

    same workforce; 3) used the same supervisory personnel; 4) Successor in Interest SPRAY

    FOAM AMERICA used the same equipment and supplies; 5) the same list of suppliers; 6)

    same methods of doing business; 7) Defendants PRO-SEAL USA and SPRAY FOAM

    AMERICA performed exactly the same business, under the same working conditions; 8)

    The Successor in Interest SPRAY FOAM AMERICA provided the same spray foam and

    fiberglass insulation services; 9) they advertised their services using the same marketing

    tools, directed to the same customers; Defendant SPRAY FOAM AMERICA uses PRO-

    SEAL USA’s working vehicles, but with changed markings




                                         Page 6 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 7 of 31 PageID 7




 30. Defendant SPRAY FOAM AMERICA was in notice of pending lawsuits before its

    incorporation. SPRAY FOAM AMERICA acquired the assets and liabilities of PRO-

    SEAL USA. “Successor in Interest” SPRAY FOAM AMERICA continued PRO-SEAL

    USA’s business without interruption or substantial change.

 31. Therefore, Plaintiffs allege that PRO-SEAL USA and LONNIE BECUDE engaged in a

    fraudulent transfer/selling of its assets just to escape from its FLSA obligations, and

    SPRAY FOAM AMERICA is just a mere continuation and “Successor in Interest” of PRO-

    SEAL USA.

 32. SPRAY FOAM AMERICA is the “Successor Employer” of Plaintiffs and other similarly

    situated individuals. SPRAY FOAM AMERICA is jointly liable for the FLSA violations

    of PRO-SEAL USA and is jointly and severally responsible for Plaintiff’s damages.

 33. Hereinafter “Predecessor Employer” PRO-SEAL USA., and “Successor in Interest” or

    “Successor Employer” SPRAY FOAM AMERICA, will be called collectively PRO-SEAL

    USA.

 34. Plaintiffs OSIEL BARAZAL and LIVAN BARAZAL seek to recover unpaid regular, and

    overtime wages, retaliatory damages, liquidated damages, and any other relief as allowable

    by law. Also, Plaintiff Livan Barazal claims the reimbursement of $200.00 that he spent

    for the purchase of materials and supplies.

 35. The additional persons who may become Plaintiffs in this action are employees and/or

    former employees of Defendants who are and were subject to the unlawful payroll practices

    and procedures of Defendants and were not paid regular and/or overtime wages at the rate

    of time and one half of their regular rate of pay for all overtime hours worked over forty.




                                       Page 7 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 8 of 31 PageID 8




                              COUNT I:
           WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
         FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS
                   AS TO PLAINTIFF OSIEL BARAZAL

 36. Plaintiff OSIEL BARAZAL re-adopts every factual allegation concerning him as stated in

    paragraphs 1-35, above as if set out in full herein.

 37. This action is brought by Plaintiff and those similarly-situated to recover from the

    Employers PRO-SEAL USA unpaid overtime compensation, as well as an additional

    amount as liquidated damages, costs, and reasonable attorney’s fees under the provisions

    of 29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207. 29

    U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees for a

    workweek longer than 40 hours unless such employee receives compensation for his

    employment in excess of the hours above specified at a rate not less than one and a half-

    time the regular rate at which he is employed.”

 38. At all times pertinent to this Complaint, Defendant PRO-SEAL USA was engaged in

    interstate commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and

    203(s). Therefore, there is enterprise coverage.

 39. Plaintiff and those similarly situated individuals were employed by an enterprise engaged

    in interstate commerce and they performed activities in furtherance of an enterprise

    engaged in interstate commerce. Also, the Plaintiffs handled and worked on goods and

    materials that were moved in interstate commerce at any time of the business. Therefore,

    there is FLSA individual coverage. Therefore, there is individual coverage.

 40. Defendants PRO-SEAL USA and LONNIE BECUDE employed Plaintiff OSIEL

    BARAZAL as a non-exempted, full-time, labor, or insulation worker, from about October

    12, 2019, through approximately May 30, 2020, or 33 weeks.

                                        Page 8 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 9 of 31 PageID 9




 41. During his employment with Defendants, Plaintiff worked 6 days per week an average of

    93 hours weekly.

 42. Plaintiff was paid at a rate of $14.00 an hour. Plaintiff’s overtime rate should be $ 21.00

    an hour.

 43. While employed by the Defendants, Plaintiff worked more than 40 hours every week.

    However, Plaintiff was paid for 60 hours at his regular rate, and the remaining 33 hours

    were not paid to him at any rate, not even the minimum wage rate as required by the FLSA.

 44. Plaintiff did not clock-in and out, but the Defendants were in complete control of the hours

    worked by Plaintiff and other similarly situated individuals.

 45. Therefore, Defendants willfully failed to pay Plaintiff for all his overtime hours at the rate

    of time and one-half his regular rate for every hour that he worked over forty (40), in

    violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

 46. Plaintiff was paid bi-weekly with checks and cash without paystubs providing basic

    information like the number of days worked every week, employees’ taxes withheld, etc.

 47. The records, if any, concerning the number of hours worked by Plaintiff OSIEL

    BARAZAL, and all other similarly situated employees, and the compensation paid to such

    employees should be in the possession and custody of Defendants. However, upon

    information and belief, Defendants did not maintain accurate and complete time records of

    hours worked by Plaintiff and other employees in the asserted class.

 48. The Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

 49. Upon information and belief, Defendants never posted any notice, as required by the Fair

    Labor Standards Act and Federal Law, to inform employees of their Federal rights to

    overtime and minimum wage payments.



                                         Page 9 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 10 of 31 PageID 10




  50. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

  51. Before the completion of discovery and to the best of Plaintiff’s knowledge, at the time of

     the filing of this complaint, the Plaintiff’s good faith estimate of unpaid overtime wages

     are as follows:

     *Please note that these amounts are based on a preliminary calculation and that these
      figures could be subject to modification as discovery could dictate.

         a. Total amount of allegedly unpaid overtime wages:

             Twenty-Seven Thousand Four Hundred Eighty-Nine Dollars and 00/100
             ($27,489.00)

         b. Calculation of such wages:

             Total Relevant weeks of employment: 33 weeks
             Relevant period of employment: 41 weeks
             Total number of hours worked: 93 average weekly
             Total number of O/T hours: 53 weekly average
             Total number of O/T hours paid: 20 O/T hours paid at regular rate
             Total number of unpaid O/T hours: 33 O/T hours paid at $0.00
             Regular rate: $14.00 an hour x 1.5=$21.00

             O/T rate: $21.00-$14.00 O/T rate paid=$7.00 an hour
             Half-time: $7.00 an hour

             1.-Overtime for 20 hours weekly paid at regular rate

             Half-time diff. $7.00 x 20 O/T hours=$140.00 wkly. x 33 weeks=$4,620.00

             2.-Overtime for 33 hours weekly paid at $0.00

             O/T $21.00 x 33 O/T hours=$693.00 wkly. x 33 weeks=$22,869.00

             Total #1 and #2: $27,489.00

         c. Nature of wages (e.g. overtime or straight time):

             This amount represents the unpaid overtime wages.

  52. At all times material hereto, the Employers/Defendants failed to comply with Title 29

     U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that, Plaintiff and those

                                        Page 10 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 11 of 31 PageID 11




     similarly-situated performed services and worked over the maximum hours provided by

     the Act but no provision was made by the Defendants to properly pay Plaintiff at the rate

     of time and one half for all hours worked over forty hours (40) per workweek as provided

     in said Act.

  53. Defendants PRO-SEAL USA and LONNIE BECUDE knew and/or showed reckless

     disregard of the provisions of the Act concerning the payment of overtime wages as

     required by the Fair Labor Standards Act, and Plaintiff and those similarly situated are

     entitled to recover double damages.

  54. At the times mentioned, the individual Defendants LONNIE BECUDE and JENNIFER L.

     LAWRENCE were the owners/partners and managers of PRO-SEAL USA. Defendants

     LONNIE BECUDE and JENNIFER L. LAWRENCE were the employers of Plaintiff and

     others similarly situated within the meaning of Section 3(d) of the “Fair Labor Standards

     Act” [29 U.S.C. § 203(d)]. In that, these individual Defendants acted directly in the

     interests of PRO-SEAL USA concerning their employees, including Plaintiffs and others

     similarly situated. Defendants LONNIE BECUDE and JENNIFER L. LAWRENCE had

     absolute financial and operational control of the Corporation, determining terms, and

     working conditions of Plaintiff and other similarly situated employees, and they are jointly

     and severally liable for the Plaintiff’s damages.

  55. Defendants PRO-SEAL USA, LONNIE BECUDE, and JENNIFER L. LAWRENCE

     willfully and intentionally refused to pay Plaintiff overtime wages as required by the law

     of the United States and remain owing Plaintiff these overtime wages since the

     commencement of Plaintiff’s employment with Defendants, as set forth above.




                                        Page 11 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 12 of 31 PageID 12




    56. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

        action and is obligated to pay a reasonable attorneys’ fee.

                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff and those similarly situated individuals respectfully request that this

Honorable Court:

    A. Enter judgment for Plaintiff OSIEL BARAZAL and other similarly situated and against

        the Defendants PRO-SEAL USA, LONNIE BECUDE, and JENNIFER L. LAWRENCE

        based on Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201

        et seq.; and

    B. Award Plaintiff actual damages in the amount shown to be due for unpaid compensation

        for hours worked over forty weekly, with interest; and

    C. Award Plaintiff an equal amount in double damages/liquidated damages; and

    D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

    E. Grant such other and further relief as this Court deems equitable and just and/or available

        pursuant to Federal Law.

                                        JURY DEMAND

Plaintiff OSIEL BARAZAL and those similarly situated demand trial by a jury of all issues triable

as of right by a jury.

                                 COUNT II:
    F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION: FAILURE TO
               PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS;
                       AS TO PLAINTIFF OSIEL BARAZAL

    57. Plaintiff OSIEL BARAZAL re-adopts every factual allegation as stated in paragraphs 1-

        35- of this complaint as if set out in full herein.




                                             Page 12 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 13 of 31 PageID 13




  58. This action is brought by Plaintiff OSIEL BARAZAL and those similarly-situated to

     recover from the Employer PRO-SEAL USA unpaid minimum wages, as well as an

     additional amount as liquidated damages, costs, and reasonable attorney’s fees under the

     provisions of 29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C.

     §206.

  59. At all times pertinent to this Complaint, Defendant PRO-SEAL USA was engaged in

     interstate commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and

     203(s). Therefore, there is enterprise coverage.

  60. Plaintiff and those similarly situated individuals were employed by an enterprise engaged

     in interstate commerce and they performed activities in furtherance of an enterprise

     engaged in interstate commerce. Also, the Plaintiff handled and worked on goods and

     materials that were moved in interstate commerce at any time of the business. Therefore,

     there is FLSA individual coverage.

  61. U.S.C. §206 states “Every employer shall pay to each of his employees who in any

     workweek is engaged in commerce or the production of goods for commerce, or is

     employed in an enterprise engaged in commerce or the production of goods for commerce,

     wages at the following rates:

     (1) except as otherwise provided in this section, not less than—

     (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

     (B) $6.55 an hour, beginning 12 months after that 60th day; and

     (C) $7.25 an hour, beginning 24 months after that 60th day




                                        Page 13 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 14 of 31 PageID 14




  62. Defendants PRO-SEAL USA, LONNIE BECUDE, and JENNIFER L. LAWRENCE

     employed Plaintiff OSIEL BARAZAL as a non-exempted, full-time, labor, or insulation

     worker, from about October 12, 2019, through approximately May 30, 2020, or 33 weeks.

  63. During his employment with Defendants, Plaintiff worked 6 days per week an average of

     93 hours weekly. Plaintiff was paid at a rate of $14.00 an hour.

  64. While employed by the Defendants, Plaintiff worked more than 40 hours every week.

     However, Plaintiff was paid for 60 hours at his regular rate, and the remaining 33 hours

     were not paid to him at any rate, not even the minimum wage rate as required by the FLSA.

  65. Besides, at the time of his termination, Plaintiff was not paid for 2 weeks of work, the

     equivalent of 80 hours of work. Plaintiff was not paid for a substantial number of hours at

     any rate, not even the minimum wage as required by the Fair Labor Standards Ac.

  66. Plaintiff did not clock-in and out, but the Defendants were in complete control of the hours

     worked by Plaintiff, and they were able to keep track of the hours worked by Plaintiff and

     other similarly situated individuals.

  67. Therefore, Defendants willfully failed to pay Plaintiff minimum wages in violation of the

     Fair Labor Standards Act.

  68. Plaintiff was paid bi-weekly with a combination of checks and cash, without any paystub

     providing basic information about the real number of working hours, wage rate,

     employment taxes, etc.

  69. The records, if any, concerning the number of hours worked by Plaintiff OSIEL

     BARAZAL, and all others similarly situated employees, and the compensation paid to such

     employees should be in the possession and custody of Defendant. However, upon




                                        Page 14 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 15 of 31 PageID 15




     information and belief, Defendant did not maintain accurate and complete time records of

     hours worked by the Plaintiff and other employees in the asserted class.

  70. Defendant violated the record-keeping requirements of FLSA, 29 CFR Part 516.

  71. Before the completion of discovery, and to the best of Plaintiff’s knowledge, at the time of

     the filing of this complaint, the Plaintiff’s good faith estimate of the unpaid minimum wage

     is as follows:

     * Plaintiff's wage-rate was $14.00 an hour. Florida's minimum wage is higher than the
     federal minimum wage. As per FLSA regulations, the higher minimum wage applies.

         a. Total amount of alleged unpaid wages:

             Six Hundred Eighty-Four and 80/100 ($684.80)

         b. Calculation of such wages:

             Total relevant weeks of employment: 33 weeks
             Total relevant weeks of employment:2 weeks
             Total hours worked: 40 hours weekly average
             Regular wage-rate: $14.00 an hour
             Fl. Minimum wages: $8.56 an hour

             Min. Wage $8.56 x 40 hours=$342.40 weekly x 2 weeks=$684.80

         c. Nature of wages:

             This amount represents unpaid minimum wages.

  72. Defendants PRO-SEAL USA, LONNIE BECUDE, and JENNIFER L. LAWRENCE

     willfully and intentionally refused to pay Plaintiff minimum wages as required by the law

     of the United States, and remain owing Plaintiff these minimum wages since the

     commencement of Plaintiff’s employment with Defendants as set forth above.

  73. Defendants knew and/or showed a reckless disregard of the provisions of the Act

     concerning the payment of minimum wages as required by the Fair Labor Standards Act




                                        Page 15 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 16 of 31 PageID 16




       and remain owing Plaintiff these minimum wages as set forth above, and Plaintiff is entitled

       to recover double damages.

   74. At the times mentioned, the individual Defendants LONNIE BECUDE and JENNIFER L.

       LAWRENCE were the owners/partners and managers of PRO-SEAL USA. Defendants

       LONNIE BECUDE and JENNIFER L. LAWRENCE were the employers of Plaintiff and

       others similarly situated within the meaning of Section 3(d) of the “Fair Labor Standards

       Act” [29 U.S.C. § 203(d)]. In that, these individual Defendants acted directly in the

       interests of PRO-SEAL USA concerning their employees, including Plaintiffs and others

       similarly situated. Defendants LONNIE BECUDE and JENNIFER L. LAWRENCE had

       absolute financial and operational control of the Corporation, determining terms, and

       working conditions of Plaintiff and other similarly situated employees, and they are jointly

       and severally liable for the Plaintiff’s damages.

   75. Defendants PRO-SEAL USA, LONNIE BECUDE, and JENNIFER L. LAWRENCE

       willfully and intentionally refused to pay Plaintiff minimum wages as required by the law

       of the United States, and remain owing Plaintiff these minimum wages since the

       commencement of Plaintiff’s employment with Defendants as set forth above. The

       Plaintiff has retained the law offices of the undersigned attorney to represent him in this

       action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff OSIEL BARAZAL and those similarly situated respectfully request that

this Honorable Court:

   A. Enter judgment for Plaintiff OSIEL BARAZAL and against the Defendants PRO-SEAL

       USA, LONNIE BECUDE, and JENNIFER L. LAWRENCE based on Defendants’ willful



                                          Page 16 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 17 of 31 PageID 17




        violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal

        Regulations; and

    B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

        wages, with interest; and

    C. Award Plaintiff an equal amount in double damages/liquidated damages; and

    D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

    E. Grant such other and further relief as this Court deems equitable and just and/or available

        pursuant to Federal Law.

                                         JURY DEMAND

Plaintiff OSIEL BARAZAL and those similarly situated demand trial by a jury of all issues triable

as of right by a jury.

                                COUNT III:
               WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
             FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS
                      AS TO PLAINTIFF LIVAN BARAZAL

    76. Plaintiff LIVAN BARAZAL re-adopts every factual allegation concerning him, as stated

        in paragraphs 1-35 above as if set out in full herein.

    77. This action is brought by Plaintiff and those similarly-situated to recover from the

        Employers PRO-SEAL USA unpaid overtime compensation, as well as an additional

        amount as liquidated damages, costs, and reasonable attorney’s fees under the provisions

        of 29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207. 29

        U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees for a

        workweek longer than 40 hours unless such employee receives compensation for his

        employment in excess of the hours above specified at a rate not less than one and a half-

        time the regular rate at which he is employed.”

                                           Page 17 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 18 of 31 PageID 18




  78. At all times pertinent to this Complaint, Defendant PRO-SEAL USA was engaged in

     interstate commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and

     203(s). Therefore, there is enterprise coverage.

  79. Plaintiff and those similarly situated individuals were employed by an enterprise engaged

     in interstate commerce and they performed activities in furtherance of an enterprise

     engaged in interstate commerce. Also, Plaintiff handled and worked on goods and materials

     that were moved in interstate commerce at any time of the business. Therefore, there is

     FLSA individual coverage. Therefore, there is individual coverage.

  80. Defendants PRO-SEAL USA, LONNIE BECUDE, and JENNIFER L. LAWRENCE

     employed Plaintiff LIVAN BARAZAL as a non-exempted, full-time, labor, or insulation

     worker, from about April 1, 2019, through approximately May 30, 2020, or 60 weeks.

  81. During his employment with Defendants, Plaintiff worked 6 days per week an average of

     93 hours weekly.

  82. Plaintiff was paid at a rate of $16.00 an hour. Plaintiff's overtime rate should be $24.00 an

     hour.

  83. While employed by the Defendants, Plaintiff worked more than 40 hours every week.

     However, Plaintiff was paid for 60 hours at his regular rate, and the remaining 33 hours

     were not paid to him at any rate, not even the minimum wage rate as required by the FLSA.

  84. Plaintiff did not clock-in and out, but the Defendants were in complete control of the hours

     worked by Plaintiff and other similarly situated individuals.

  85. Therefore, Defendants willfully failed to pay Plaintiff for all his overtime hours at the rate

     of time and one-half his regular rate for every hour that he worked over forty (40), in

     violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).



                                         Page 18 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 19 of 31 PageID 19




  86. Plaintiffs were paid bi-weekly with checks and cash without paystubs providing basic

     information like the number of days worked every week, employees’ taxes withheld, etc.

  87. The records, if any, concerning the number of hours worked by Plaintiff OSIEL

     BARAZAL, and all other similarly situated employees, and the compensation paid to such

     employees should be in the possession and custody of Defendants. However, upon

     information and belief, Defendants did not maintain accurate and complete time records of

     hours worked by Plaintiff and other employees in the asserted class.

  88. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

  89. Upon information and belief, Defendants never posted any notice, as required by the Fair

     Labor Standards Act and Federal Law, to inform employees of their Federal rights to

     overtime and minimum wage payments. Defendants violated the Posting requirements of

     29 U.S.C. § 516.4.

  90. Before the completion of discovery and to the best of Plaintiff’s knowledge, at the time of

     the filing of this complaint, the Plaintiff’s good faith estimate of unpaid overtime wages

     are as follows:

     *Please note that these amounts are based on a preliminary calculation and that these
      figures could be subject to modification as discovery could dictate.

         a. Total amount of allegedly unpaid overtime wages:

             Fifty-Seven Thousand One Hundred Twenty Dollars and 00/100 ($57,120.00)

         b. Calculation of such wages:

             Total weeks of employment: 60 weeks
             Relevant period of employment: 60 weeks
             Total number of hours worked: 93 average weekly
             Total number of O/T hours: 53 weekly average
             Total number of O/T hours paid: 20 O/T hours paid at regular rate
             Total number of unpaid O/T hours: 33 O/T hours paid at $0.00
             Regular rate: $16.00 an hour x 1.5=$24.00

                                        Page 19 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 20 of 31 PageID 20




            O/T rate: $24.00-$16.00 O/T rate paid=$8.00 an hour
            Half-time: $8.00 an hour

            1.-Overtime for 20 hours weekly paid at regular rate

            Half-time diff. $8.00 x 20 O/T hours=$160.00 wkly. x 60 weeks=$9,600.00

            2.-Overtime for 33 hours weekly paid at $0.00

            O/T $24.00 x 33 O/T hours=$792.00.00 wkly. x 33 weeks=$47,520.00

            Total #1 and #2: $57,120.00

         c. Nature of wages (e.g. overtime or straight time):

            This amount represents the unpaid overtime wages.

  91. At all times material hereto, the Employers/Defendants failed to comply with Title 29

     U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that, Plaintiff and those

     similarly-situated performed services and worked over the maximum hours provided by

     the Act but no provision was made by the Defendants to properly pay Plaintiff at the rate

     of time and one half for all hours worked over forty hours (40) per workweek as provided

     in said Act.

  92. Defendants PRO-SEAL USA, LONNIE BECUDE, and JENNIFER L. LAWRENCE

     knew and/or showed reckless disregard of the provisions of the Act concerning the payment

     of overtime wages as required by the Fair Labor Standards Act, and Plaintiff and those

     similarly situated are entitled to recover double damages.

  93. At the times mentioned, the individual Defendants LONNIE BECUDE and JENNIFER L.

     LAWRENCE were the owners/partners and managers of PRO-SEAL USA. Defendants

     LONNIE BECUDE and JENNIFER L. LAWRENCE were the employers of Plaintiff and

     others similarly situated within the meaning of Section 3(d) of the “Fair Labor Standards

     Act” [29 U.S.C. § 203(d)]. In that, these individual Defendants acted directly in the

                                       Page 20 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 21 of 31 PageID 21




       interests of PRO-SEAL USA concerning their employees, including Plaintiffs and others

       similarly situated. Defendants LONNIE BECUDE and JENNIFER L. LAWRENCE had

       absolute financial and operational control of the Corporation, determining terms, and

       working conditions of Plaintiff and other similarly situated employees, and they are jointly

       and severally liable for the Plaintiff’s damages.

   94. Defendants PRO-SEAL USA, LONNIE BECUDE, and JENNIFER L. LAWRENCE

       willfully and intentionally refused to pay Plaintiff overtime wages as required by the law

       of the United States and remain owing Plaintiff these overtime wages since the

       commencement of Plaintiff’s employment with Defendants, as set forth above.

   95. Plaintiff has retained the law offices of the undersigned attorney to represent him in this

       action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff and those similarly situated individuals respectfully request that this

Honorable Court:

   A. Enter judgment for Plaintiff LIVAN BARAZAL and other similarly situated and against

       the Defendants PRO-SEAL USA, LONNIE BECUDE, and JENNIFER L. LAWRENCE

       based on Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201

       et seq.; and

   B. Award Plaintiff actual damages in the amount shown to be due for unpaid compensation

       for hours worked over forty weekly, with interest; and

   C. Award Plaintiff an equal amount in double damages/liquidated damages; and

   D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

   E. Grant such other and further relief as this Court deems equitable and just and/or available



                                          Page 21 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 22 of 31 PageID 22




        pursuant to Federal Law.

                                        JURY DEMAND

Plaintiff LIVAN BARAZAL and those similarly situated demand trial by a jury of all issues triable

as of right by a jury.

                                COUNT IV:
    F.L.S.A. WAGE AND HOUR FEDERAL STATUTORY VIOLATION: FAILURE TO
               PAY MINIMUM WAGE; AGAINST ALL DEFENDANTS;
                      AS TO PLAINTIFF LIVAN BARAZAL

    96. Plaintiff LIVAN BARAZAL re-adopts every factual allegation as stated in paragraphs 1-

        35 of this complaint as if set out in full herein.

    97. This action is brought by Plaintiff and those similarly-situated to recover from the

        Employers PRO-SEAL USA, LONNIE BECUDE, and JENNIFER L. LAWRENCE

        unpaid minimum wages, as well as an additional amount as liquidated damages, costs, and

        reasonable attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and specifically

        under the provisions of 29 U.S.C. §206.

    98. At all times pertinent to this Complaint, Defendant PRO-SEAL USA was engaged in

        interstate commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and

        203(s). Therefore, there is enterprise coverage.

    99. Plaintiffs and those similarly situated individuals were employed by an enterprise engaged

        in interstate commerce and they performed activities in furtherance of an enterprise

        engaged in interstate commerce. Also, the Plaintiffs handled and worked on goods and

        materials that were moved in interstate commerce at any time of the business. Therefore,

        there is FLSA individual coverage. Therefore, there is individual coverage.

    100.        U.S.C. §206 states “Every employer shall pay to each of his employees who in any

        workweek is engaged in commerce or the production of goods for commerce, or is

                                             Page 22 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 23 of 31 PageID 23




     employed in an enterprise engaged in commerce or the production of goods for commerce,

     wages at the following rates:

     (1) except as otherwise provided in this section, not less than—

     (A) $5.85 an hour, beginning on the 60th day after May 25, 2008;

     (B) $6.55 an hour, beginning 12 months after that 60th day; and

     (C) $7.25 an hour, beginning 24 months after that 60th day

  101.       Defendants PRO-SEAL USA, LONNIE BECUDE, and JENNIFER L.

     LAWRENCE employed Plaintiff LIVAN BARAZAL as a non-exempted, full-time, labor,

     or insulation worker, from about April 1, 2019, through approximately May 30, 2020, or

     60 weeks.

  102.       During his employment with Defendants, Plaintiff worked 6 days per week an

     average of 93 hours weekly. Plaintiff was paid at a rate of $16.00 an hour.

  103.       While employed by the Defendants, Plaintiff worked more than 40 hours every

     week. However, Plaintiff was paid for 60 hours at his regular rate, and the remaining 33

     hours were not paid to him at any rate, not even the minimum wage rate as required by the

     FLSA.

  104.       Besides, at the time of his termination, Plaintiff was not paid for 1 week of work,

     the equivalent of 40 hours of work. Plaintiff was not paid for a substantial number of hours

     at any rate, not even the minimum wage as required by the Fair Labor Standards Ac.

  105.       Plaintiff did not clock-in and out, but the Defendants were in complete control of

     the hours worked by Plaintiff, and they were able to keep track of the hours worked by

     Plaintiff and other similarly situated individuals.




                                         Page 23 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 24 of 31 PageID 24




  106.      Therefore, Defendants willfully failed to pay Plaintiff minimum wages in violation

     of the Fair Labor Standards Act.

  107.      The Plaintiff was paid bi-weekly with a combination of checks and cash, without

     any paystub providing basic information about the real number of working hours, wage

     rate, employment taxes, etc.

  108.      The records, if any, concerning the number of hours worked by Plaintiff LIVAN

     BARAZAL, and all others similarly situated employees, and the compensation paid to such

     employees should be in the possession and custody of Defendant. However, upon

     information and belief, Defendant did not maintain accurate and complete time records of

     hours worked by the Plaintiff and other employees in the asserted class.

  109.      Defendant violated the record-keeping requirements of FLSA, 29 CFR Part 516.

  110.      Before the completion of discovery, and to the best of Plaintiff’s knowledge, at the

     time of the filing of this complaint, the Plaintiff’s good faith estimate of the unpaid

     minimum wage is as follows:

     * Plaintiff's wage-rate was $16.00 an hour. Florida's minimum wage is higher than the
     federal minimum wage. As per FLSA regulations, the higher minimum wage applies.

         a. Total amount of alleged unpaid wages:

            Three Hundred Forty-Two and 40/100 ($342.40)

         b. Calculation of such wages:

            Total weeks of employment: 60 weeks
            Total relevant weeks of employment:1 weeks
            Total hours worked: 40 hours weekly average
            Regular wage-rate: $16.00 an hour
            Fl. Minimum wages: $8.56 an hour

            Min. Wage $8.56 x 40 hours=$342.40 weekly

            This amount represents unpaid minimum wages.

                                        Page 24 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 25 of 31 PageID 25




  111.      Defendants PRO-SEAL USA, LONNIE BECUDE, and JENNIFER L.

     LAWRENCE willfully and intentionally refused to pay Plaintiff minimum wages as

     required by the law of the United States, and remain owing Plaintiff these minimum wages

     since the commencement of Plaintiff’s employment with Defendants as set forth above.

  112.      Defendants PRO-SEAL USA, LONNIE BECUDE, and JENNIFER L.

     LAWRENCE         knew and/or showed a reckless disregard of the provisions of the Act

     concerning the payment of minimum wages as required by the Fair Labor Standards Act

     and remain owing Plaintiff these minimum wages as set forth above, and Plaintiff is entitled

     to recover double damages.

  113.      At the times mentioned, the individual Defendants LONNIE BECUDE and

     JENNIFER L. LAWRENCE were the owners/partners and managers of PRO-SEAL USA.

     Defendants LONNIE BECUDE and JENNIFER L. LAWRENCE were the employers of

     Plaintiff and others similarly situated within the meaning of Section 3(d) of the “Fair Labor

     Standards Act” [29 U.S.C. § 203(d)]. In that, these individual Defendants acted directly in

     the interests of PRO-SEAL USA concerning their employees, including Plaintiffs and

     others similarly situated. Defendants LONNIE BECUDE and JENNIFER L. LAWRENCE

     had absolute financial and operational control of the Corporation, determining terms, and

     working conditions of Plaintiff and other similarly situated employees, and they are jointly

     and severally liable for the Plaintiff’s damages.

  114.      Defendants PRO-SEAL USA, LONNIE BECUDE, and JENNIFER L.

     LAWRENCE willfully and intentionally refused to pay Plaintiff minimum wages as

     required by the law of the United States, and remain owing Plaintiff these minimum wages

     since the commencement of Plaintiff’s employment with Defendants as set forth above.

                                        Page 25 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 26 of 31 PageID 26




    115.        The Plaintiff has retained the law offices of the undersigned attorney to represent

        him in this action and is obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiff LIVAN BARAZAL and those similarly situated respectfully request that

this Honorable Court:

    A. Enter judgment for Plaintiff LIVAN BARAZAL and against the Defendants PRO-SEAL

        USA, LONNIE BECUDE, and JENNIFER L. LAWRENCE based on Defendants’ willful

        violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal

        Regulations; and

    B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

        wages, with interest; and

    C. Award Plaintiff an equal amount in double damages/liquidated damages; and

    D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

    E. Grant such other and further relief as this Court deems equitable and just and/or available

        pursuant to Federal Law.

                                          JURY DEMAND

Plaintiff LIVAN BARAZAL and those similarly situated demand trial by a jury of all issues triable

as of right by a jury.

                            COUNT V:
     FEDERAL STATUTORY VIOLATION PURSUANT TO 29 U.S.C. 215 (a)(3)
   RETALIATORY DISCHARGE OF PLAINTIFFS OSIEL BAARAZAL AND LIVAN
                 BARAZAL; AGAINST ALL DEFENDANTS

    116.        Plaintiffs OSIEL BARAZAL and LIVAN BARAZAL re-adopts every factual

        allegation as stated in paragraphs 1-35 of this complaint as if set out in full herein.




                                            Page 26 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 27 of 31 PageID 27




  117.       At all times pertinent to this Complaint, Defendant PRO-SEAL USA was engaged

     in interstate commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and

     203(s). Therefore, there is enterprise coverage.

  118.       Plaintiffs and those similarly situated individuals were employed by an enterprise

     engaged in interstate commerce and they performed activities in furtherance of an

     enterprise engaged in interstate commerce. Also, the Plaintiffs handled and worked on

     goods and materials that were moved in interstate commerce at any time of the business.

     Therefore, there is FLSA individual coverage. Therefore, there is individual coverage.

  119.       Defendant PRO-SEAL USA was and is subjected to the provisions of the Fair

     Labor Standards Act (FLSA).

  120.       29 U.S.C. § 207 (a) (1) states, "if an employer employs an employee for more than

     forty hours in any workweek, the employer must compensate the employee for hours in

     excess of forty at the rate of at least one and one-half times the employee's regular rate…"

  121.       29 U.S.C. § 206 (a) (1) states “….an employer must pay a minimum wage of

     $5.15/hr. to an employee who is engaged in commerce....” [29 U.S.C. § 206 (a) (1)].

  122.       Likewise, 29 U.S.C. 215(a)(3) states... it shall be unlawful for any person— “to

     discharge or in any other manner discriminate against any employee because such

     employee has filed any complaint or instituted or caused to be instituted any proceeding

     under or related to this chapter, or has testified or is about to testify in any such

     proceeding,......”

  123.       Defendants PRO-SEAL USA and LONNIE BECUDE employed Plaintiff OSIEL

     BARAZAL as a non-exempted, full-time, labor, or insulation worker, from about October

     12, 2019, through approximately May 30, 2020, or 33 weeks.



                                        Page 27 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 28 of 31 PageID 28




  124.      Defendants PRO-SEAL USA and LONNIE BECUDE employed Plaintiff LIVAN

     BARAZAL as a non-exempted, full-time, labor, or insulation worker, from about April 1,

     2019, through approximately May 30, 2020, or 60 weeks.

  125.      The Plaintiffs were hired as non-exempted, full-time construction employees. The

     Plaintiffs had duties as insulation laborers. The Plaintiffs were paid at the rate of $14.00,

     and $16.00 an hour, respectively. The Plaintiffs’ overtime rate should be $21,00 and

     $24.00 an hour.

  126.      During their time of employment with Defendants, Plaintiff worked consistently

     and regularly 6 days per week, an average of 93 hours weekly. They were unable to take

     bonafide lunchtime

  127.      The Plaintiffs always worked more than 40 hours in a week, but they were paid for

     an average of 60 hours at their regular wage rate. The Plaintiffs were not paid for 33

     working hours every week.

  128.      The Plaintiffs did not clock in and out. However, the Defendants were able to keep

     track of the hours worked by the Plaintiff and other similarly situated individuals.

  129.      Therefore, Defendants willfully failed to pay Plaintiff regular and overtime hours

     at the rate of time and one-half his regular rate for every hour that he worked in excess of

     forty (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

     207(a)(1).

  130.      The Plaintiffs were paid with a combination of checks and cash, without cash any

     paystub providing basic information about the real number of working hours, wage rate,

     employment taxes, etc.




                                        Page 28 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 29 of 31 PageID 29




  131.       The Plaintiffs were not in agreement with the wages received every week and they

     complained to the owner and manager of the business LONNIE BECUDE.

  132.       These complaints constituted protected activity under the Fair Labor Standards Act.

  133.       The plaintiffs complained about the last time on or about the last week of May

     2020.

  134.       Defendant LONNIE BECUDE always answered; “We don’t pay overtime, if you

     don’t like it, you can go”.

  135.       Plaintiffs were fired the same day by the Defendants, and they used pretextual

     reasons.

  136.       At all times during his employment with Defendants, the Plaintiffs performed their

     duties satisfactorily. There were no reasons other than a retaliatory action to terminate the

     Plaintiffs’ employment with Defendants.

  137.       There is proximity between the Plaintiffs’ protected activity and the date of his

     termination.

  138.       At the times mentioned, the individual Defendants LONNIE BECUDE and

     JENNIFER L. LAWRENCE were the owners/partners and managers of PRO-SEAL USA.

     Defendants LONNIE BECUDE and JENNIFER L. LAWRENCE were the employers of

     Plaintiff and others similarly situated within the meaning of Section 3(d) of the “Fair Labor

     Standards Act” [29 U.S.C. § 203(d)]. In that, these individual Defendants acted directly in

     the interests of PRO-SEAL USA concerning their employees, including Plaintiffs and

     others similarly situated. Defendants LONNIE BECUDE and JENNIFER L. LAWRENCE

     had absolute financial and operational control of the Corporation, determining terms, and




                                        Page 29 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 30 of 31 PageID 30




       working conditions of Plaintiff and other similarly situated employees, and they are jointly

       and severally liable for the Plaintiff’s damages.

   139.       Defendants PRO-SEAL USA, LONNIE BECUDE, and JENNIFER L.

       LAWRENCE willfully and intentionally refused to pay Plaintiffs minimum and overtime

       wages as required by the FLSA, and then retaliated against Plaintiffs by firing them because

       they complained many times.

   140.       The motivating factor which caused the Plaintiffs’ termination as described above

       was their complaint seeking overtime wages from the Defendants. In other words, the

       Plaintiffs would not have been discharged but for their complaints about overtime wages.

   141.       The Defendants’ termination of the Plaintiffs was in direct violation of 29 U.S.C.

       215 (a) (3) and, as a direct result, the Plaintiffs have been damaged.

   142.       The Plaintiffs have retained the law offices of the undersigned attorney to represent

       them in this action and they are obligated to pay a reasonable attorneys’ fee.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiffs OSIEL BARAZAL and LIVAN BARAZAL respectfully request that

this Honorable Court:

   A. Issue a declaratory judgment that Defendants’ acts, policies, practices, and procedures

       complained of herein violated provisions of the Fair Labor Standards Act;

   B. Enter judgment against Defendants PRO-SEAL USA, LONNIE BECUDE, and JENNIFER L.

       LAWRENCE that Plaintiffs OSIEL BARAZAL and LIVAN BARAZAL recover compensatory,

       damages, and an equal amount of liquidated damages as provided under the law and in 29 U.S.C.

       § 216(b);

   C. That Plaintiffs recover an award of reasonable attorney fees, costs, and expenses.

   D. Order the Defendants to make whole the Plaintiffs by providing appropriate back pay and

                                          Page 30 of 31
Case 2:21-cv-00100-JLB-NPM Document 1 Filed 02/08/21 Page 31 of 31 PageID 31




        other benefits wrongly denied in an amount to be shown at trial and other affirmative relief;

    E. Plaintiffs OSIEL BARAZAL and LIVAN BARAZAL further pray for such additional

        relief as the interests of justice may require.

                                          JURY DEMAND

Plaintiffs OSIEL BARAZAL and LIVAN BARAZAL demand trial by a jury of all issues triable

as of right by a jury.

DATED: February 08, 2021

                                                   Respectfully submitted,

                                                  By: _/s/ Zandro E. Palma____
                                                  ZANDRO E. PALMA, P.A.
                                                  Florida Bar No.: 0024031
                                                  9100 S. Dadeland Blvd.
                                                  Suite 1500
                                                  Miami, FL 33156
                                                  Telephone: (305) 446-1500
                                                  Facsimile: (305) 446-1502
                                                  zep@thepalmalawgroup.com
                                                  Attorney for Plaintiffs




                                            Page 31 of 31
